Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This office action is in response to the amended listing of clams filed on August 16, 2021. Claims 1-3, 5-15, 18-20 and 22 are now pending, of which claims 1, 5-8, 10, 20, and 22 are currently amended. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-15, 18-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dawson et al (US PGPub No: 2010/0169125)

With regard to claims 1 and 22, Dawson teaches a method of detecting objectionable actions in an online environment comprising: 

applying a first rule to a second action in the online environment to produce 5a result, wherein the second action is caused by a first user in response to a first action, wherein the result indicates that the second action is in response to an objectionable action, and wherein the first action is one of a plurality of actions in the online environment to which the first user is exposed that precede the second action, the plurality of actions being caused by at least two users other than the first user (Dawson teaches a virtual universe where users participate in avatar form; see abstract and paragraph 18, Dawson. The system allows for managing avatar behavior by utilizing a rating system on the avatars; see paragraph 18, Dawson. This rating can be determined in a number of ways, including by input received from other avatars/users within the virtual universe due to explicit language; see paragraphs 20 and 32, Dawson. Offensive language or other behavior are examples of objectionable behavior/action; see paragraph 32, Dawson. For instance, if a user/avatar A receives offensive language from user/avatar B (second action), user/avatar A can apply a first rule by rating user/avatar B lower); 

10identifying, in response to the result, the first action from the plurality of actions, the identifying comprising applying at least one second rule to the plurality of actions, wherein the first action is determined from the plurality of actions based on a result of applying the at least one second rule to the plurality of actions, the result of the applying of the at least one second rule indicating that the first action is an 15objectionable action (Dawson teaches how in addition to a rating, users have an insurance policy. When a user/avatar violates a prohibited behavior (by language or prohibited behavior in a location), a user/avatar not only gets a decreased rating, but they also void their insurance policy and get remove
d from the room; see paragraphs 18 and 39, Dawson. Any monetary funding tied to the voided insurance gets distributed in the virtual universe; see paragraph 39, Dawson); 

identifying a second user from the at least two other users, based on the first action, wherein the second user caused the first action and was exposed to the second action; determining if an intervention action is to be taken against the second user (Dawson teaches a number of avatars 39 who interacted with avatar 38 and are able to input rating against avatar 38; see Figure 2 and paragraphs 20 and 32, Dawson).  


With regards to claim 2, Dawson teaches the method wherein the online environment is a chat room or a virtual reality environment (Dawson teaches a virtual environment; see paragraph 5, Dawson).  

With regards to claim 3, Dawson teaches the method wherein each of the other users and the first 25user has a respective avatar and the plurality of actions that precede the first action are interactions between the avatars (Users have avatars; see paragraphs 5-7, Dawson).

With regards to claim 5, Dawson teaches the method wherein the at least one second rule is applied sequentially back from a most recent of the actions preceding the second action until the first action is determined (See past history of avatar’s rating following rules and regulations; see paragraph 35, Dawson).  

With regards to claim 6, Dawson teaches the method wherein the at least one second rule and the first rule are the same (Both insurance and rating can be applied to violation of language or to enter a particular room; see paragraphs 18 and 39, Dawson).  

With regards to claim 7, Dawson teaches the method wherein the first rule is assigned 5to one of a plurality of categories, and the at least one second rule is assigned to the same category (Dawson teaches a rating requirement for entering a children’s toy store and insurance can be bought for users/avatars needing to purchase their way into the toy store; see paragraphs 37-39, Dawson).  

With regards to claim 8, Dawson teaches the method wherein the determining if the action is to be taken comprises: 10determining a score for the second user; determining if the intervention action is to be taken based on the score (Low rating can prohibit user/avatar activity or get them removed from a room; see paragraphs 18, 32, and 39, Dawson).  

With regards to claim 9, Dawson teaches the method wherein the determining the score is based 15at least on a value corresponding to the first rule (Rating can be tied to appropriate language requirements; see paragraph 32, Dawson).  

With regards to claim 10, Dawson teaches the method wherein the determining the score is based at least on at least one value deriving at least in part from the first user (The system allows for managing avatar behavior by utilizing a rating system on the avatars; see paragraph 18, Dawson. This rating can be determined in a number of ways, including by input received from other avatars/users within the virtual universe due to explicit language; see paragraphs 20 and 32, Dawson).  

With regards to claim 11, Dawson teaches the method wherein the at least one value deriving at least in part from the first user is based on a history of interaction between the first and second users (Past history of behavior, for instance offensive language can be tracked; see paragraph 35, Dawson).  

25With regards to claim 12, Dawson teaches the method wherein the at least one value deriving at least in part from the first user comprises a sensitivity value corresponding to a sensitivity level set by the first user (Higher insurance policies can grant users/avatars access to more sensitive locations (higher sensitivity); see paragraph 36, Dawson).  

With regards to claim 13, Dawson teaches the method wherein the at least one value 30deriving at least in part from the first user comprises: causing a question to be posed to the first user; receiving a response from the first user, wherein the value deriving at least in part from the first user is determined based on the response (Dawson teaches the insurance policy is an agreement to cover the user/avatar and proves restitution for violations if the rating is not enough; see paragraphs 32-33, Dawson).  

With regards to claim 14, Dawson teaches the method wherein the determining the score is based at least on a value based on data relating to past actions of the second user in the online environment, wherein the past actions comprise actions for which a process of determining if an intervention action is to be taken has been performed (Past history of behavior violations can be tracked; see paragraph 35, Dawson.  Low rating can prohibit user/avatar activity or get them removed from a room; see paragraphs 18, 32, and 39, Dawson). 

With regards to claim 15, Dawson teaches the method wherein the determining the value based on data relating to past actions comprises: identifying past actions performed by the second user; applying a third rule to each of the past actions, wherein the value based on 10data relating to past actions is based at least on results of the applying (Past history of behavior violations, for instance sexually offensive language and racially offensive language can be tracked; see paragraph 35, Dawson).

With regards to claim 18, Dawson teaches the method wherein the determining if an intervention action is to be taken comprises: comparing the determined score against one or more threshold scores; and determining whether the intervention action is to be taken in dependence on 20a result of the comparison (Dawson teaches an instance where to enter a toy store, users/avatars need a good or above rating to enter, otherwise they may need to purchase insurance; see paragraph 37, Dawson).  

With regards to claim 19, Dawson teaches the method wherein the applying the first rule to the second action by the first user comprises inputting information pertaining to the second action into a classifier, and the result of the applying comprises an 25output of the classifier (The system allows for managing avatar behavior by utilizing a rating system on the avatars; see paragraph 18, Dawson. This rating can be determined in a number of ways, including by input received from other avatars/users within the virtual universe due to explicit language; see paragraphs 20 and 32, Dawson).  

With regards to claim 20, Dawson teaches the method wherein the second action is a linguistic communication and wherein the applying the first rule to the linguistic communication comprises determining whether the linguistic communication has 30therein one or more predetermined words or parts thereof (Dawson teaches tracking language, such as racially or sexually explicit language or other offensive language; see paragraphs 35, Dawson).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-15, 18-20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456